Title: From George Washington to Colonel Goose Van Schaick, 3 August 1779
From: Washington, George
To: Van Schaick, Goose


        
          Sir,
          Head Quarters West Point Aug. 3d 1779
        
        I am favoured with your letter of the 29th of July, transmitting the disagreeable acct of the capture of Lt Scudder and his party—This shews the necessity of redoubled vigilance where we have ⟨to⟩ do

with an enemy so rapid and desultory in their movements—The intelligence contained in Col. Van Dykes letter is so dissimilar to the general current of our intelligence from Canada, that I cannot easily credit it; and am inclined to think the present appearances are rather calculated to operate as a diversion to General Sullivan. We ought not however to despise the information or neglect any precautions to ascertain the reality of the movements, to which it relates, and guard against their success. I would therefore have you to take every measure in your power for these purposes; and if you receive any intelligence that you can depend upon of the approach of any body of the enemy by Oswego, you will be pleased to give General Sullivan the most direct advice of it. But in doing this great circumspection will be necessary, lest a false alarm should have an unfavourable influence upon the expedition.
        You will give me the earliest intelligence of every interesting occurrence which comes to your knowlege.
        In case Fort Schuyler should be threatened with a serious operation, you will as you mention immediately repair to it. I am with esteem Sir Your most Obedt ser.
      